Title: To James Madison from Abraham G. Lansing, 8 [May] 1813
From: Lansing, Abraham G.
To: Madison, James


Sir.
Albany 8 April [May] 1813
The condescention shewn by your Excellency to my application in behalf of my son for the appointment of Surgeon in the United States Army—I have had the Honor particularly to acknowledge thro my respected Freind Genl. Smith—in soliciting that appointment I took the Freedom to mention the circumstances which influenced me to address you unsupported by a recommendation from the Gentlemen who professed to be favorable to you and refered to the General for the particular Reasons, to whom I had fully communicated my sentiments—subsequent to that period Circumstances occurred which convinced me that Mr. Clintons success was despaired of and that the characters I particularly refered to would probably unite in promoting your re-election, and under that impression I concluded to sacrifise my person⟨al⟩ feelings to the Importance of the Object, and acted in concert with them, and also exerted my influence to promote the nomination of Governor Tompkins persuaded that his re-election would have a powerful effect on the operations of the War. These Important points being now secured—I beg leave to detail to your Excellency some recent Transactions which in their Result place me in a very delicate view before the Public—and of which I Humbly presume to entreat an explanation if consistant with the Delicacy of official Station. A Combination of occurrences eminating from causes to which I have not given sanction—or which were not in my knowledge or Controul seem to have marked me as the Victim of premeditated design to injure and if possible disgrace me in the Eyes of my Fellow Citizens—which my Nature cannot bear—conscious that I do not deserve it—previous to the presidential Election The Honble. Mr. Thomas Sammons repaired to this City and did me the Honor of a Visit—and in the Course of Conversation stated that he was recommended to me by confidential Friends to obtain my aid in promoting the nomination of Mr. Clinton as president—and provided I would consent to that arrangment Measures would forthwith be taken to procure for me the Office of Quarter Master General—that Morgan Lewis and myself had been mentioned at Washington as Candidates—that if I consented a Recommendation could be obtained in my Favor from the Governor and Judge Spencer—I answered without hesitation that the same principles which had ever influenced me would in this Instance guide my conduct—and that I should by every means support your Re-election regardless of Interested considerations—I consequently heard no more of the Recommendation or appointment. My respected Friend Genl. Smith visited this City shortly afterwards & to him I stated the Result of my Interview with Mr. Sammons, and added that during the Revolution I had served as Military Store keeper—Deputy Muster Master General—and purchasing Commissary of the Hospital department—and if in the Arrangments for the organization of the Staff of the Army any of those offices were authorized or any other the Duties of which were Local—I respectfully solicited him to recommend me to your Excellency for Employment—and I have not in any other Instance expressed a wish to any person whatever on the Subject.
During the Last Session of Congress it was anounced in all the News papers that the appointment of Quarter Master General had been conferred on me—in daily expectation of receiving a Communication from the seat of Government—I took no Measures to Contradict the Report—and on the 6t. of April last I received a Letter from Richard Cutts Esqr. the Tenor of which left me no room to doubt of the appointment—and having personally observed the disorganized state of the Department—I waited upon General Dearborne shewed him the Letter—and expressed my readiness to act provided he would authorize me by a Generl. Order. The General thereupon read to me part of a Letter from the Secretary at War dated the 31. March stating that Mr. Swartwout had been appointed to that station. I take the Liberty to enclose a Copy of the Letter of Mr. Cutts and of the other Letters relative to the subject—without Comment—it will place the whole Transaction before your Excellency and enable you to judge of the Line of Conduct which hath been observed towards me.
Unwilling to make my Grievances a subject of public discussion or animadversion I confide it exclusively to your Excellency—and if a solid respect, sincere personal attachment to you—and devotion to the Cause of my Country can Constitute a Claim to your patronage—the request I make will not I hope be deemed importunate or presumtious. I have the Honor to be Sir Your most obedient and most Humble Servt.
Abm. G Lansing.
